Title: From George Washington to Thomas, Lord Fairfax, 21 April 1756
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron



[Winchester, 21 April 1756]
To the Honourable Thomas, Lord Fairfax.My Lord,

By several Expresses just arrived from the Officers and Inhabitants between this and Fort Cumberland, their situation seems most deplorable; for they have neither provision, nor a sufficient force at either place, to go out to collect any; and consequently, must run themselves into the jaws of the Enemy, or perish in their places with Hunger: and I dare believe your Lordship is sensible, that without a considerable Body of the Militia, the marching from this Town would be of the greatest ill consequence. For which reason I advise (if you have not already done it) you would send immediately to Culpeper, with orders to raise and send such a number of men as you shall judge can be spared from thence; with such arms, ammunition, and provision as they can procure; for we are illy supplied with either here. I have wrote to the commanding Officers of Prince-William and Fairfax, desiring they would use their utmost endeavours in dispatching the Militia from these Counties: and beg you would renew your Orders to those Gentlemen, on that head. I am, my Lord, &c.

G:W.
Winchester, April 21st 1756.    

